DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-12 of Applicant’s response filed 09/22/2021, with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman et. al. (U.S. PG Pub. No. 20180265296; hereinafter "Beckman") in view of Lindbo et. al. (U.S. PG Pub. No. 20170323250; hereinafter "Lindbo") further in view of Ananthapur et al. (U.S. PG Pub. No. 20200065424; hereinafter "Ananthapur") further in view of Huet et al. (U.S. PG Pub. No. 20150317714; hereinafter “Huet”) and further in view of Parks et. al. (U.S. 20190149952; hereinafter "Parks").
As per claim 1, Beckman teaches:
A system for determining items for a custom fulfillment center, the system comprising:
Beckman teaches a system and method for loaded items for delivery in anticipation of demand at one or more regions. (Beckman: abstract)
one or more memory devices storing instructions;
Beckman teaches one or more memories storing instructions for execution by a processor for performing the functions of the system. (Beckman: paragraphs [0045, 46], Fig. 2A, 2B)
and one or more processors configured to execute the instructions to:
 Beckman teaches one or more memories storing instructions for execution by a processor for performing the functions of the system. (Beckman: paragraphs [0045, 46], Fig. 2A, 2B)
With respect to the following limitation:
 analyze, with a machine-learning algorithm, historical order data and geographic data, to determine one or more top items for a geographic area;
 Beckman teaches that the system may analyze previous order data to anticipate demand for items in one or more areas, wherein certain highly demanded (top) items may be identified and loaded on a vehicle for delivery to the area prior to an order being received for the item(s). (Beckman: paragraph [0031, 34, 37, 39, 41, 44]) Beckman, however, does not appear to explicitly teach that the demand is anticipated using a machine learning algorithm.
 Lindbo, however, teaches that historical demand information may be used by a machine learning algorithm and linear programming to determine which items should be sent to which fulfillment centers. (Lindbo: paragraphs [0053, 57, 63, 82, 122-124, 189]) Lindbo teaches combining the above elements with the teachings of Beckman for the benefit of providing the ability to utilize otherwise unutilized or under-utilized capacity, the ability to intelligently make logistics decision based on a variety of different information sources, the ability to make logistics decisions to efficiently meet anticipated demand, and/or the ability to factor opportunity costs into decision making. (Lindbo: paragraph [0049]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lindbo with the teachings of Beckman to achieve the aforementioned benefits.
With respect to the following limitation:
 apply, with the machine learning algorithm, an adjustment factor based on a seasonality factor and a popularity factor determined by social media data to the determined one or more top items for the geographic area;
 Beckman further teaches that the demand may be predicted based on social network postings or comments. (Beckman:  paragraph [0093, 115]) See Lindbo above for the use of a machine learning model. The motivation to combine Lindbo persists. Beckman in view of Lindbo, however, does not appear to teach that the machine learning algorithm, after determining one or more top products, then applies an adjustment factor based on a popularity factor determined by social media.
 Ananthapur, however, teaches that a trained machine learning model (402) may determine one or more popular items based on first data (404 and 406), and then may alter and correct the model by applying an adjustment factor to these items based on updated search information (412, 418). (Ananthapur: paragraphs [0055, 62-67], Fig. 4) Ananthapur teaches combining the above elements with the teachings of Beckman in view of Lindbo for the benefit of providing performance improvements over conventional data caching, which does not consider external events. (Ananthapur: paragraph [0067]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ananthapur with the teachings of Beckman in view of Lindbo to achieve the aforementioned benefits.   
As outlined above, Beckman in view of Lindbo further in view of Ananthapur teaches the adjustment of determined top items using a machine learning model by applying an adjustment factor based on social media data, but does not explicitly teach the use of a seasonality factor to adjust the popularity. Huet teaches this element. Huet teaches the modification of a determined popularity of a given item by adjusting via a seasonality factor. (Huet: paragraph [0013, 16, 38-42] describing “bumping” up scores reflecting desirability of a product based on a seasonality factor, Fig. 5 see also paragraphs [0058-61]) Huet teaches combining the above elements with the teachings of Beckman in view of Lindbo further in view of Ananthapur for the benefit of providing the desirable ability to track or determine these changes in appeal, and develop adjustment functions that can accurately apply adjustment factors that are appropriate for the point in time of the adjustment. (Huet:  paragraph [0039]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Huet with the teachings of Beckman in view of Lindbo further in view of Ananthapur to achieve the aforementioned benefits. 
Beckman in view of Lindbo further in view of Ananthapur further teaches:
 determine, with the machine-learning algorithm and linear programming, how to utilize a capacity of a vehicle with a customer fulfillment center;
 Beckman teaches that the system may analyze previous order data to anticipate demand for items in one or more areas, wherein certain highly demanded (top) items may be identified and loaded on a vehicle for delivery to the area prior to an order being received for the item(s). (Beckman: paragraph [0031, 34, 37, 39, 41, 44]) As outlined above, Lindbo teaches that historical demand information may be used by a machine learning algorithm and linear programming to determine which items should be sent to which fulfillment centers. (Lindbo: paragraphs [0053, 57, 63, 82, 124, 189]) Thus, Beckman in view of Lindbo teaches the determination of how to utilize the capacity of the vehicle (determining which items should be loaded onto the vehicle) based on the machine-learning algorithm and linear programming. The motivation to combine Lindbo persists.
 based on the determination by the machine-learning algorithm, provide data to a first user device for display to send the one or more top items adjusted by the adjustment factor to a vehicle with the custom fulfillment center;
 Beckman teaches, as outlined above, that one or more vehicles may be loaded with items identified as being in high demand in a given area. (Beckman: paragraphs [0031, 34, 37, 39, 41, 44]) Beckman teaches that the system may analyze previous order data to anticipate demand for items in one or more areas, wherein certain highly demanded (top) items may be identified and loaded on a vehicle for delivery to the area prior to an order being received for the item(s). (Beckman: paragraph [0031, 34, 37, 39, 41, 44]) As outlined above, Lindbo teaches that historical demand information may be used by a machine learning algorithm and linear programming to determine which items should be sent to which fulfillment centers. (Lindbo: paragraphs [0053, 57, 63, 82, 124, 189]) Ananthapur, as outlined above, teaches that a trained machine learning model (402) may determine one or more popular items based on first data (404 and 406), and then may alter and correct the model by applying an adjustment factor to these items based on updated search information (412, 418). (Ananthapur: paragraphs [0055, 62-67], Fig. 4)  The motivation to combine Ananthapur persists. Thus, Beckman in view of Lindbo teaches that the sending of the top items to the fulfillment center may be based on the machine-learning algorithm's determination.  Further, Beckman teaches one or more fulfillment centers with one or more user devices 
receive an order from a database, the order comprising one or more ordered items;
 Beckman teaches that an order may be received for the one or more items identified as being in high demand in the area. (Beckman: paragraph [0053, 116, 118], Fig. 7) Beckman further teaches that this order may be retrieved from a database 214. (Beckman: paragraphs [0043, 46, 51, 53, 118], Fig 2A)
determine whether the ordered items include at least one top item;
Beckman teaches that an order may be received for the one or more items identified as being in high demand in the area, and the system may identify that the ordered item is on the intermodal carrier. (Beckman: paragraph [0053, 116, 118], Fig. 7)
With respect to the following limitation:
 based on the determination whether the ordered items include the at least one top item, provide data to a user via a second user device for display to fulfill the order at the custom fulfillment center and instruct the user via the second user device to display to deliver the order;
 Beckman teaches that, after determining that the ordered item is on the intermodal carrier, an instruction to fulfill the order may be sent to a computing device on the intermodal carrier. (Beckman: paragraph [0053, 116, 118], Fig. 7) Beckman further teaches that the one or more intermodal carriers may comprise a computing device with a display. (Beckman: paragraph [0091]) Beckman further teaches that the item may be delivered from the intermodal carrier to the user who ordered the item. (Beckman: paragraphs [0020-25]) Beckman, however, appears to teach the delivery via an autonomous vehicle, rather than via display on one or more devices at the fulfillment center such that a human operator may thereafter perform the delivery.
Parks, however, teaches that when one or more items is ordered by a user, the proper fulfillment center for the item may be determined based on the location of the user and the location of the fulfillment 
and change order data associated with the order to signify that the order will be fulfilled by the custom fulfillment center.
 Beckman teaches that the received order may be assigned to the intermodal carrier, and therefore teaches the changing of order data associated with the order to signify that the order will be fulfilled by the customer fulfillment center. (Beckman: paragraph [0053, 116, 118], Fig. 7)
As per claim 2, Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks teaches all of the limitations of claim 1, as outlined above. Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks further teaches:
wherein the vehicle with a custom fulfillment center is a static trailer.
 Beckman teaches that the customer fulfillment center may be a static trailer (an intermodal container) which has been dropped off at a location. (Beckman: paragraph [0041])
As per claim 3, Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks teaches all of the limitations of claim 1, as outlined above. Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks further teaches:
wherein the vehicle with a custom fulfillment center is a moving truck.
 Beckman teaches that the customer fulfillment center may be a moving truck. (Beckman: paragraph [0056])
As per claim 4, Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks teaches all of the limitations of claim 1, as outlined above. Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks further teaches:
wherein the second user device is determined based on proximity to the custom fulfillment center.
 Parks teaches that when one or more items is ordered by a user, the proper fulfillment center for the item may be determined based on the location of the user and the location of the fulfillment center, and the order may be sent to the proper fulfillment center, wherein the order may be displayed on a user device of the fulfillment center so that the user at the fulfillment center may deliver the order to the user. (Parks: paragraphs [0036-37, 39-40, 44-47, 57-59], Fig.1; see also paragraphs [0110-114], Fig. 7 describing the devices) The motivation to combine Parks persists.
As per claim 5, Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks teaches all of the limitations of claim 1, as outlined above. Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks further teaches:
wherein the first user device is one of a PDA, a smart phone, a tablet, a laptop, or other computer device.
 Beckman teaches that the first device may be laptop, tablet, or other computer device. (Beckman: paragraph [0052], Fig. 2A)
As per claim 6, Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks teaches all of the limitations of claim 1, as outlined above. Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks further teaches:
wherein the second user device is one of a PDA, a smart phone, a tablet, a laptop, or other computer device.
 Beckman teaches that the second user device may be a UAV comprising another computing device. (Beckman: paragraph [0074-75], Fig. 2B)Parks teaches that the order may be sent to the proper fulfillment center, wherein the order may be displayed on a user device of the fulfillment center so that the user at the fulfillment center may deliver the order to the user. (Parks: paragraphs [0036-37, 39-40, 44-47, 57-59], Fig.1; see also paragraphs [0110-114], Fig. 7 describing the devices) The motivation to combine Parks persists.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks further in view of Adhikari (U.S. PG Pub. No. 20150347942; hereinafter "Adhikari").
As per claim 7, Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks teaches all of the limitations of claim 1, as outlined above. Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks does not appear to explicitly teach:
wherein historical order data is updated every twenty-four hours.
 Adhikari, however, teaches that historical business demand data, used for predicting future demand, may be updated daily. (Adhikari: paragraph [0027, 28]) Adhikari teaches combining the above elements with the teachings of Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks for the benefit of increasing the accuracy of calculations based on the .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks further in view of Qin et. al. (U.S. PG Pub. No. 20170193433; hereinafter "Qin").
As per claim 8, Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
wherein geographic data is based at least on a postal code.
 As outlined above, Beckman teaches that the system may analyze previous order data to anticipate demand for items in one or more areas, wherein certain highly demanded (top) items may be identified and loaded on a vehicle for delivery to the area prior to an order being received for the item(s). (Beckman: paragraph [0031, 34, 37, 39, 41, 44]) Beckman, however, does not appear to teach that the one or more areas are based on geographic data comprising a postal code.
Qin, however, teaches that demand for a product in a given area may be based on geographic data comprising a postal code of the geographic area. (Qin: paragraphs [0033-34], Fig. 4) It can be seen that each element is taught by either Beckman in view of Lindbo further in view of Ananthapur further in view of Parks, or by Qin. Using postal code data does not affect the normal functioning of the elements of the claim which are taught by Beckman in view of Lindbo further in view of Ananthapur further in view of Parks. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Qin with the teachings of Beckman in view of Lindbo further in view of Ananthapur further in view of Parks, since the result is merely a .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks further in view of Dumon et. al. (U.S. PG Pub. No. 20100262495; hereinafter "Dumon").
As per claim 9, Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks teaches all of the limitations of claim 1, as outlined above. Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks does not appear to explicitly teach:
wherein historical order data is based at least on search data.
 Dumon, however, teaches that an item's popularity may be determined based on historical search data. (Dumon: paragraphs [0048-49, 62-63, 67-68, 70]) Dumon teaches combining the above elements with the teachings of Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks for the benefit of ensuring that newly added items to a marketplace are not unduly penalized for their lack of historical data by which their performance can be measured. (Dumon: paragraph [0070]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Dumon with the teachings of Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks to achieve the aforementioned benefits.
Claims 10-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks and further in view of Brownell et. al. (U.S. PG Pub. No. 20190080275; hereinafter "Brownell").
As per claim 10, Beckman teaches:
A system for determining items for a custom fulfillment center, the system comprising:
Beckman teaches a system and method for loaded items for delivery in anticipation of demand at one or more regions. (Beckman: abstract)
one or more memory devices storing instructions;
Beckman teaches one or more memories storing instructions for execution by a processor for performing the functions of the system. (Beckman: paragraphs [0045, 46], Fig. 2A, 2B)
and one or more processors configured to execute the instructions to:
 Beckman teaches one or more memories storing instructions for execution by a processor for performing the functions of the system. (Beckman: paragraphs [0045, 46], Fig. 2A, 2B)
With respect to the following limitation:
analyze, with a machine-learning algorithm, historical order data and geographic data, to determine one or more top items for a geographic area;
 Beckman teaches that the system may analyze previous order data to anticipate demand for items in one or more areas, wherein certain highly demanded (top) items may be identified and loaded on a vehicle for delivery to the area prior to an order being received for the item(s). (Beckman: paragraph [0031, 34, 37, 39, 41, 44]) Beckman, however, does not appear to explicitly teach that the demand is anticipated using a machine learning algorithm.
 Lindbo, however, teaches that historical demand information may be used by a machine learning algorithm and linear programming to determine which items should be sent to which fulfillment centers. (Lindbo: paragraphs [0053, 57, 63, 82, 122-124, 189]) Lindbo teaches combining the above elements with the teachings of Beckman for the benefit of providing the ability to utilize otherwise unutilized or under-utilized capacity, the ability to intelligently make logistics decision based on a variety of different information sources, the ability to make logistics decisions to efficiently meet anticipated demand, and/or the ability to factor opportunity costs into decision making. (Lindbo: paragraph [0049]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lindbo with the teachings of Beckman to achieve the aforementioned benefits.
With respect to the following limitation:
 apply, with the machine-learning algorithm, an adjustment factor based on a seasonality factor and a popularity factor determined by social media data to the determined one or more top items for the geographic area;
Beckman further teaches that the demand may be predicted based on social network postings or comments. (Beckman:  paragraph [0093, 115]) See Lindbo above for the use of a machine learning model. The motivation to combine Lindbo persists. Beckman in view of Lindbo, however, does not appear to teach that the machine learning algorithm, after determining one or more top products, then applies an adjustment factor based on a popularity factor determined by social media.
 Ananthapur, however, teaches that a trained machine learning model (402) may determine one or more popular items based on first data (404 and 406), and then may alter and correct the model by applying an adjustment factor to these items based on updated search information (412, 418). (Ananthapur: paragraphs [0055, 62-67], Fig. 4) Ananthapur teaches combining the above elements with the teachings of Beckman in view of Lindbo for the benefit of providing performance improvements over conventional data caching, which does not consider external events. (Ananthapur: paragraph [0067]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ananthapur with the teachings of Beckman in view of Lindbo to achieve the aforementioned benefits.   
As outlined above, Beckman in view of Lindbo further in view of Ananthapur teaches the adjustment of determined top items using a machine learning model by applying an adjustment factor based on social media data, but does not explicitly teach the use of a seasonality factor to adjust the popularity. Huet teaches this element. Huet teaches the modification of a determined popularity of a given item by adjusting via a seasonality factor. (Huet: paragraph [0013, 16, 38-42] describing “bumping” up scores reflecting desirability of a product based on a seasonality factor, Fig. 5 see also paragraphs [0058-61]) Huet teaches combining the above elements with the teachings of Beckman in view of Lindbo further in view of Ananthapur for the benefit of providing the desirable ability to track or determine these 
Beckman in view of Lindbo further in view of Ananthapur and further in view of Huet further teaches:
determine, with the machine-learning algorithm and linear programming, how to utilize a capacity of a vehicle with a customer fulfillment center; 
Beckman teaches that the system may analyze previous order data to anticipate demand for items in one or more areas, wherein certain highly demanded (top) items may be identified and loaded on a vehicle for delivery to the area prior to an order being received for the item(s). (Beckman: paragraph [0031, 34, 37, 39, 41, 44]) As outlined above, Lindbo teaches that historical demand information may be used by a machine learning algorithm and linear programming to determine which items should be sent to which fulfillment centers. (Lindbo: paragraphs [0053, 57, 63, 82, 124, 189]) Thus, Beckman in view of Lindbo teaches the determination of how to utilize the capacity of the vehicle (determining which items should be loaded onto the vehicle) based on the machine-learning algorithm and linear programming. The motivation to combine Lindbo persists.
 based on the determination by the machine-learning algorithm, provide data to a first user device for display to send the one or more top items, adjusted by the adjustment factor to the vehicle with the custom fulfillment center in a neighborhood zone, wherein the geographic area includes one or more neighborhood zones;
 Beckman teaches, as outlined above, that one or more vehicles may be loaded with items identified as being in high demand in a given area. (Beckman: paragraphs [0031, 34, 37, 39, 41, 44]) Beckman teaches that the system may analyze previous order data to anticipate demand for items in one or more areas, wherein certain highly demanded (top) items may be identified and loaded on a vehicle for 
receive an order from a database, the order comprising one or more ordered items;
Beckman teaches that an order may be received for the one or more items identified as being in high demand in the area. (Beckman: paragraph [0053, 116, 118], Fig. 7) Beckman further teaches that this order may be retrieved from a database 214. (Beckman: paragraphs [0043, 46, 51, 53, 118], Fig 2A)
determine whether the ordered items include at least one top item;
 Beckman teaches that an order may be received for the one or more items identified as being in high demand in the area, and the system may identify that the ordered item is on the intermodal carrier. (Beckman: paragraph [0053, 116, 118], Fig. 7)
With respect to the following limitation:
 based on the determination whether the ordered items include the at least one top item, provide data to multiple users via multiple devices in the neighborhood zone for display to fulfill the order at the custom fulfillment center;
 Beckman teaches that, after determining that the ordered item is on the intermodal carrier, an instruction to fulfill the order may be sent to a computing device on the intermodal carrier. (Beckman: paragraph [0053, 116, 118], Fig. 7) Beckman further teaches that the one or more intermodal carriers may comprise a computing device with a display. (Beckman: paragraph [0091]) Beckman further teaches that the item may be delivered from the intermodal carrier to the user who ordered the item. (Beckman: paragraphs [0020-25]) Beckman, however, appears to teach the delivery via an autonomous vehicle, rather than via display on one or more devices at the fulfillment center such that a human operator may thereafter perform the delivery.
 Parks, however, teaches that when one or more items is ordered by a user, the proper fulfillment center for the item may be determined based on the location of the user and the location of the fulfillment center, and the order may be sent to the proper fulfillment center, wherein the order may be displayed on a user device of the fulfillment center so that the user at the fulfillment center may deliver the order to the user. (Parks: paragraphs [0036-37, 39-40, 44-47, 52, 57-59], Fig.1; see also paragraphs [0110-114], Fig. 7 describing the devices) Parks teaches combining the above elements with the teachings of Beckman in view of Lindbo further in view of Ananthapur for the benefit of providing a system and method to reduce order/item costs, efficiently use resources, provide fast delivery, and ensure the various parties are adequately notified of order details and status. (Parks: paragraph [0008]) Parks further teaches the benefit of enabling efficient communications and improve/minimize the burden upon the network, the devices, and the parties involved. (Parks: paragraph [0016]) Finally, Parks teaches the benefit of providing an efficient and easy to use experience. (Parks: paragraph [0036]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Parks with the teachings of Beckman in view of Lindbo further in view of Ananthapur to achieve the aforementioned benefits.
To the extent that Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks does not explicitly teach that the request to fulfill the deliver is sent to multiple devices (Beckman appears to teach that a device is selected), Brownell teaches this element. 
Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks further in view of Brownell further teaches:
 receive confirmation from a user of one of the multiple user devices in the neighborhood zone for fulfilling the order at the custom fulfillment center;
 Brownell teaches that confirmation may be received from one of the multiple user devices in the zone. (Brownell: paragraphs [0019-21]) The motivation to combine Brownell persists. Parks also teaches the receipt of confirmation from a selected driver. (Parks: paragraph [0052, 55]) The motivation to combine Parks persists.
instruct the user via one of the multiple user devices to deliver the order;
Brownell teaches that the driver may be instructed to pick up the package. (Brownell: paragraph [0023, 28]) The motivation to combine Brownell persists. Parks also teaches that the selected driver may be provided with instructions to deliver the order. (Parks: paragraphs [0036-37, 52, 55]) The motivation to combine Parks persists.
change order data associated with the order to signify that the order will be fulfilled by the custom fulfillment center.
 Beckman teaches that the received order may be assigned to the intermodal carrier, and therefore teaches the changing of order data associated with the order to signify that the order will be fulfilled by the customer fulfillment center. (Beckman: paragraph [0053, 116, 118], Fig. 7)
As per claims 11-15, Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks further in view of Brownell teaches the limitations of these claims which are substantially identical to those of claims 2-6, and claims 11-15 are rejected for substantially the same reasons as claims 2-6, as outlined above.
As per claim 16, Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks further in view of Brownell teaches all of the limitations of claim 10, as outlined above. Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks further in view of Brownell further teaches:
provide data to the remaining multiple user devices in the neighborhood zone that one of the multiple user devices in the neighborhood zone is fulfilling the order.
 Brownell teaches that, when the job has been accepted by a driver, the job may be made unavailable to the other driver devices, and therefore teaches the providing of data to the remaining devices that the job is being fulfilled by the driver who accepted. (Brownell: paragraphs [0019-21]) The motivation to combine Brownell persists.
As per claim 20, Beckman teaches:
A computer-implemented method for determining items for a custom fulfillment center, the system comprising:
 Beckman teaches a system and method for loaded items for delivery in anticipation of demand at one or more regions. (Beckman: abstract) Beckman teaches one or more memories storing instructions for execution by a processor for performing the functions of the system. (Beckman: paragraphs [0045, 46], Fig. 2A, 2B)
With respect to the following limitation:
 analyzing, with a machine-learning algorithm, historical order data and geographic data, to determine one or more top items for a geographic area;
 Beckman teaches that the system may analyze previous order data to anticipate demand for items in one or more areas, wherein certain highly demanded (top) items may be identified and loaded on a vehicle for delivery to the area prior to an order being received for the item(s). (Beckman: paragraph [0031, 34, 37, 39, 41, 44]) Beckman, however, does not appear to explicitly teach that the demand is anticipated using a machine learning algorithm.
 Lindbo, however, teaches that historical demand information may be used by a machine learning algorithm and linear programming to determine which items should be sent to which fulfillment centers. (Lindbo: paragraphs [0053, 57, 63, 82, 122-124, 189]) Lindbo teaches combining the above elements with the teachings of Beckman for the benefit of providing the ability to utilize otherwise unutilized or under-utilized capacity, the ability to intelligently make logistics decision based on a variety of different information sources, the ability to make logistics decisions to efficiently meet anticipated demand, and/or the ability to factor opportunity costs into decision making. (Lindbo: paragraph [0049]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lindbo with the teachings of Beckman to achieve the aforementioned benefits.
With respect to the following limitation:
 apply, with the machine-learning algorithm, an adjustment factor based on a seasonality factor and a popularity factor determined by social media data to the determined one or more top items for the geographic area;
Beckman further teaches that the demand may be predicted based on social network postings or comments. (Beckman:  paragraph [0093, 115]) See Lindbo above for the use of a machine learning model. The motivation to combine Lindbo persists. Beckman in view of Lindbo, however, does not appear to teach that the machine learning algorithm, after determining one or more top products, then applies an adjustment factor based on a popularity factor determined by social media.
 Ananthapur, however, teaches that a trained machine learning model (402) may determine one or more popular items based on first data (404 and 406), and then may alter and correct the model by applying an adjustment factor to these items based on updated search information (412, 418). (Ananthapur: paragraphs [0055, 62-67], Fig. 4) Ananthapur teaches combining the above elements with the teachings of Beckman in view of Lindbo for the benefit of providing performance improvements over conventional data caching, which does not consider external events. (Ananthapur: paragraph [0067]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ananthapur with the teachings of Beckman in view of Lindbo to achieve the aforementioned benefits.   
As outlined above, Beckman in view of Lindbo further in view of Ananthapur teaches the adjustment of determined top items using a machine learning model by applying an adjustment factor based on social media data, but does not explicitly teach the use of a seasonality factor to adjust the popularity. Huet teaches this element. Huet teaches the modification of a determined popularity of a given item by adjusting via a seasonality factor. (Huet: paragraph [0013, 16, 38-42] describing “bumping” up scores reflecting desirability of a product based on a seasonality factor, Fig. 5 see also paragraphs [0058-61]) Huet teaches combining the above elements with the teachings of Beckman in view of Lindbo further in view of Ananthapur for the benefit of providing the desirable ability to track or determine these changes in appeal, and develop adjustment functions that can accurately apply adjustment factors that are appropriate for the point in time of the adjustment. (Huet:  paragraph [0039]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Huet with the teachings of Beckman in view of Lindbo further in view of Ananthapur to achieve the aforementioned benefits. 
Beckman in view of Lindbo further in view of Ananthapur further in view of Huet further teaches:
determining, with the machine-learning algorithm and linear programming, how to utilize a capacity of a vehicle with a customer fulfillment center;
Beckman teaches that the system may analyze previous order data to anticipate demand for items in one or more areas, wherein certain highly demanded (top) items may be identified and loaded on a vehicle for delivery to the area prior to an order being received for the item(s). (Beckman: paragraph [0031, 34, 37, 39, 41, 44]) As outlined above, Lindbo teaches that historical demand information may be used by a machine learning algorithm and linear programming to determine which items should be sent to which fulfillment centers. (Lindbo: paragraphs [0053, 57, 63, 82, 124, 189]) Thus, Beckman in view of Lindbo teaches the determination of how to utilize the capacity of the vehicle (determining which items should be loaded onto the vehicle) based on the machine-learning algorithm and linear programming. The motivation to combine Lindbo persists.
 based on the determination made by the machine-learning algorithm, providing data to a first user device for display to send the one or more top items adjusted by the adjustment factor to the vehicle with the custom fulfillment center in a neighborhood zone, wherein the geographic area includes one or more neighborhood zones;
 Beckman teaches, as outlined above, that one or more vehicles may be loaded with items identified as being in high demand in a given area. (Beckman: paragraphs [0031, 34, 37, 39, 41, 44]) Beckman teaches that the system may analyze previous order data to anticipate demand for items in one or more areas, wherein certain highly demanded (top) items may be identified and loaded on a vehicle for delivery to the area prior to an order being received for the item(s). (Beckman: paragraph [0031, 34, 37, 39, 41, 44]) As outlined above, Lindbo teaches that historical demand information may be used by a machine learning algorithm and linear programming to determine which items should be sent to which fulfillment centers. (Lindbo: paragraphs [0053, 57, 63, 82, 124, 189]) Ananthapur, as outlined above, teaches that a trained machine learning model (402) may determine one or more popular items based on first data (404 and 406), and then may alter and correct the model by applying an adjustment factor to these items based on updated search information (412, 418). (Ananthapur: paragraphs [0055, 62-67], Fig. 4). The motivation to combine Ananthapur persists. Thus, Beckman in view of Lindbo teaches that the sending of the top items to the fulfillment center may be based on the machine-learning algorithm's determination.  Further, Beckman teaches one or more fulfillment centers with one or more user devices which may display information regarding the items such that the items may be loaded on to the vehicle (a customer fulfillment center). (Beckman: paragraphs [0045-46, 50-52], Fig. 2A) The motivation to combine Lindbo persists.
receive an order from a database, the order comprising one or more ordered items;
Beckman teaches that an order may be received for the one or more items identified as being in high demand in the area. (Beckman: paragraph [0053, 116, 118], Fig. 7) Beckman further teaches that this order may be retrieved from a database 214. (Beckman: paragraphs [0043, 46, 51, 53, 118], Fig 2A)
determining whether the ordered items include at least one top item;
 Beckman teaches, as outlined above, that one or more vehicles may be loaded with items identified as being in high demand in a given area. (Beckman: paragraphs [0031, 34, 37, 39, 41, 44]) Further, Beckman teaches one or more fulfillment centers with one or more user devices which may 
With respect to the following limitation:
 based on the determination whether the ordered items include the at least one top item, provide data to multiple users via multiple devices in the neighborhood zone for display to fulfill the order at the custom fulfillment center;
 Beckman teaches that, after determining that the ordered item is on the intermodal carrier, an instruction to fulfill the order may be sent to a computing device on the intermodal carrier. (Beckman: paragraph [0053, 116, 118], Fig. 7) Beckman further teaches that the one or more intermodal carriers may comprise a computing device with a display. (Beckman: paragraph [0091]) Beckman further teaches that the item may be delivered from the intermodal carrier to the user who ordered the item. (Beckman: paragraphs [0020-25]) Beckman, however, appears to teach the delivery via an autonomous vehicle, rather than via display on one or more devices at the fulfillment center such that a human operator may thereafter perform the delivery.
Parks, however, teaches that when one or more items is ordered by a user, the proper fulfillment center for the item may be determined based on the location of the user and the location of the fulfillment center, and the order may be sent to the proper fulfillment center, wherein the order may be displayed on a user device of the fulfillment center so that the user at the fulfillment center may deliver the order to the user. (Parks: paragraphs [0036-37, 39-40, 44-47, 52, 57-59], Fig.1; see also paragraphs [0110-114], Fig. 7 describing the devices) Parks teaches combining the above elements with the teachings of Beckman in view of Lindbo further in view of Ananthapur for the benefit of providing a system and method to reduce order/item costs, efficiently use resources, provide fast delivery, and ensure the various parties are adequately notified of order details and status. (Parks: paragraph [0008]) Parks further teaches the benefit of enabling efficient communications and improve/minimize the burden upon the network, the devices, and the parties involved. (Parks: paragraph [0016]) Finally, Parks teaches the benefit of providing an efficient and easy to use experience. (Parks: paragraph [0036]) Therefore, before the effective filing date 
 To the extent that Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks does not explicitly teach that the request to fulfill the deliver is sent to multiple devices (Beckman appears to teach that a device is selected), Brownell teaches this element. Brownell teaches that a delivery job may be sent to multiple driver devices, each of which lies within a predetermined distance of a pickup location of an item. (Brownell: paragraphs [0019-21]) Brownell teaches combining the above elements with the teachings of Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks for the benefit of connecting or pairing people on the go with people who have packages that need to go to the same or similar direction, thereby making delivery of packages more efficient and reducing the need for people to travel just to deliver packages. (Brownell: paragraph [0016]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Brownell with the teachings of Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks to achieve the aforementioned benefits.
Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks further in view of Brownell further teaches:
 receiving confirmation from a user of one of the multiple user devices in the neighborhood zone for fulfilling the order at the custom fulfillment center;
 Brownell teaches that confirmation may be received from one of the multiple user devices in the zone. (Brownell: paragraphs [0019-21]) The motivation to combine Brownell persists. Parks also teaches the receipt of confirmation from a selected driver. (Parks: paragraph [0052, 55]) The motivation to combine Parks persists.
instructing the user via one of the multiple user devices to deliver the order;
Brownell teaches that the driver may be instructed to pick up the package. (Brownell: paragraph [0023, 28]) The motivation to combine Brownell persists. Parks also teaches that the selected driver may be provided with instructions to deliver the order. (Parks: paragraphs [0036-37, 52, 55]) The motivation to combine Parks persists.
changing order data associated with the order to signify that the order will be fulfilled by the custom fulfillment center.
 Beckman teaches that the received order may be assigned to the intermodal carrier, and therefore teaches the changing of order data associated with the order to signify that the order will be fulfilled by the customer fulfillment center. (Beckman: paragraph [0053, 116, 118], Fig. 7)
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks further in view of Brownell further in view of Adhikari. 
As per claim 17, Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks further in view of Brownell further in view of Adhikari teaches the limitations of these claims which are substantially identical to those of claim 7, as outlined above, and claim 17 is rejected for substantially the same reasons as claim 7, as outlined above.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks further in view of Brownell further in view of Qin. 
As per claim 18, Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks further in view of Brownell further in view of Qin teaches the limitations of these claims which are substantially identical to those of claim 8, as outlined above, and claim 18 is rejected for substantially the same reasons as claim 8, as outlined above.
Claim 19  rejected under 35 U.S.C. 103 as being unpatentable over Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks further in view of Brownell further in view of Dumon.
As per claim 19, Beckman in view of Lindbo further in view of Ananthapur further in view of Huet and further in view of Parks further in view of Brownell further in view of Dumon teaches the limitations of these claims which are substantially identical to those of claim 9, as outlined above, and claim 19 is rejected for substantially the same reasons as claim 9, as outlined above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EMMETT K. WALSH/Primary Examiner, Art Unit 3628